MR. JUSTICE COOPER
delivered t]he opinion of the court.
This action was instituted to enjoin the authorities of the city of Glendive from creating Special Improvement Paving District No. 2. The proceedings had by the city council, the disposition made of the cause by the district court, and the contentions urged by counsel are in all particulars like those passed upon in cause No. 4,803 (Aiken v. City of Glendive, ante, p. 1). Upon the authority of that case, the judgment of the district court is reversed and the cause remanded, with directions to reinstate the action.

Reversed and remanded.

Mr. Chibe Justice Brantly and Associate Justices Reynolds. Holloway and Galen concur.